DETAILED ACTION
	1.	This action is in response to the application filed on 8/20/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1, 10 and 13-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-4 of prior U.S. Patent No. 11,125,820 This is a statutory double patenting rejection (i.e. see table below).

5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,125,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below).

Current Application
Patent no. 11,125,820
1. An apparatus comprising: an input voltage node and a fault interrupt output; a first power converter circuit having an input coupled to the input voltage node and having a first bias node output; a second power converter circuit having an input coupled to the input voltage node and having a second bias node output; a safety fault monitor having an input coupled to the first bias node output and having an output coupled to the fault interrupt output, the safety fault monitor being configured to selectively assert a fault interrupter signal on the fault interrupt output based at least in part on a first bias voltage and a first power consumption; and a power fault monitor having an input coupled to the second bias node output, having an input coupled to the first bias node output, and having an output coupled to the fault interrupt output, the power fault monitor being configured to selectively assert the fault interrupter signal on the fault interrupt output based at least in part on a second bias voltage and a second power consumption, in which the second power consumption is less than the first power consumption.


1. An apparatus that comprises: an input voltage node and a fault interrupt output; a first power converter circuit having an input coupled to the input voltage node and having a first bias node output; a second power converter circuit having an input coupled to the input voltage node and having a second bias node output; a safety fault monitor having an input coupled to the first bias node output and having an output coupled to the fault interrupt output, the safety fault monitor being configured to selectively assert a fault interrupter signal on the fault interrupt output based at least in part on a first bias voltage and a first power consumption; and a power fault monitor having an input coupled to the second bias node output, having an input coupled to the first bias node output, and having an output coupled to the fault interrupt output, the power fault monitor being configured to selectively assert the fault interrupter signal on the fault interrupt output based at least in part on a second bias voltage and a second power consumption, in which the second power consumption is less than the first power consumption; in which the first power converter circuit includes a diode rectifier followed by a resistor-capacitor (RC) or a switched-mode power supply (SMPS), and in which the second power converter circuit includes a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.
10. An integrated circuit that comprises: a feedback input, a reference input, a first bias input, a second bias input, and a silicon controlled rectifier output; a safety fault monitor circuit coupled to the feedback input, the reference input, the first bias input and the silicon controlled rectifier output, the safety fault monitor circuit being configured to selectively assert a fault interrupter signal on the silicon controlled rectifier output; and a power fault monitor circuit coupled to the first bias input, the second bias input, and the silicon controlled rectifier output, for the safety fault monitor circuit, wherein the power fault monitor circuit is configured to selectively assert the fault interrupter signal on the silicon controlled rectifier output, and wherein the power fault monitor circuit includes: a voltage sense circuit configured to compare a first voltage on the first bias input and a second voltage on the second bias input, and to determine a comparison result; and a switch operated based on the comparison result.

13. The integrated circuit of claim 10, in which: the first bias input is adapted to receive a first voltage from a switch-mode power supply (SMPS), and the second bias input is adapted to receive the second voltage via a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.

14. The integrated circuit of claim 10, including: the first bias input is adapted to receive a first voltage from a first resistor-capacitor (RC) circuit, and the second bias input is adapted to receive the second voltage via a second RC circuit coupled to an input side of the first RC circuit.
3. An integrated circuit that comprises: a feedback input, a reference input, a first bias input, a second bias input, and a silicon controlled rectifier output; a safety fault monitor circuit coupled to the feedback input, the reference input, the first bias input and the silicon controlled rectifier output, the safety fault monitor circuit being configured to selectively assert a fault interrupter signal on the silicon controlled rectifier output; and a power fault monitor circuit coupled to the first bias input, the second bias input, and the silicon controlled rectifier output, the power fault monitor circuit is configured to selectively assert the fault interrupter signal on the silicon controlled rectifier output, and the power fault monitor circuit includes: a voltage sense circuit configured to compare a first voltage on the first bias input and a second voltage on the second bias input, and to determine a comparison result; and a switch operated based on the comparison result; in which: the first bias input is adapted to receive a first voltage from a switch-mode power supply (SMPS), and the second bias input is adapted to receive the second voltage via a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.

4. An integrated circuit that comprises: a feedback input, a reference input, a first bias input, a second bias input, and a silicon controlled rectifier output; a safety fault monitor circuit coupled to the feedback input, the reference input, the first bias input and the silicon controlled rectifier output, the safety fault monitor circuit being configured to selectively assert a fault interrupter signal on the silicon controlled rectifier output; and a power fault monitor circuit coupled to the first bias input, the second bias input, and the silicon controlled rectifier output, the power fault monitor circuit is configured to selectively assert the fault interrupter signal on the silicon controlled rectifier output, and the power fault monitor circuit includes: a voltage sense circuit configured to compare a first voltage on the first bias input and a second voltage on the second bias input, and to determine a comparison result; and a switch operated based on the comparison result; including: the first bias input is adapted to receive a first voltage from a first resistor-capacitor (RC) circuit, and the second bias input is adapted to receive the second voltage via a second RC circuit coupled to an input side of the first RC circuit.
15. An integrated circuit that comprises: a feedback node and a reference node adapted to be coupled to a sense transformer; a fault interrupt output; a first node adapted to receive a first voltage; a second node adapted to receive a second voltage; a safety fault monitor circuit coupled to the feedback node, the reference node, and the first node and configured to use the first voltage to power switching operations to assert a fault interrupter signal on the fault interrupt output in response to a first trigger, in which the safety fault monitor circuit has a first power consumption; and a power fault monitor circuit configured to use the second voltage to power switching operations to assert the fault interrupter signal on the fault interrupt output in response to a second trigger, in which the power fault monitor circuit has a second power consumption that is less than the first power consumption.
4. An integrated circuit that comprises: a feedback input, a reference input, a first bias input, a second bias input, and a silicon controlled rectifier output; a safety fault monitor circuit coupled to the feedback input, the reference input, the first bias input and the silicon controlled rectifier output, the safety fault monitor circuit being configured to selectively assert a fault interrupter signal on the silicon controlled rectifier output; and a power fault monitor circuit coupled to the first bias input, the second bias input, and the silicon controlled rectifier output, the power fault monitor circuit is configured to selectively assert the fault interrupter signal on the silicon controlled rectifier output, and the power fault monitor circuit includes: a voltage sense circuit configured to compare a first voltage on the first bias input and a second voltage on the second bias input, and to determine a comparison result; and a switch operated based on the comparison result; including: the first bias input is adapted to receive a first voltage from a first resistor-capacitor (RC) circuit, and the second bias input is adapted to receive the second voltage via a second RC circuit coupled to an input side of the first RC circuit.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	 Claims 1-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrovsky (US 20140092503).
Regarding claim 1: Ostrovsky discloses an  apparatus (i.e. figures 1-2, 4 and 6) comprising: 
an input voltage node (i.e. node at 104) and a fault interrupt output (i.e. at line 108) (i.e. ¶ 53-54); 
a first power converter circuit (i.e. 127, 124) having an input coupled (i.e. electrically coupled) to the input voltage node (i.e. node at 104) and having a first bias node output (i.e. output to 111); 
a second power converter circuit (i.e. 118) having an input coupled (i.e. electrically coupled) to the input voltage node (i.e. node at 104) and having a second bias node output (i.e. node for Vref); 
a safety fault monitor (i.e. circuit of 110, 538, ¶ 89) having an input (i.e. 111) coupled to the first bias node output (i.e. output to 111) and having an output (i.e. output of 110) coupled (i.e. electrically coupled) to the fault interrupt output (i.e. at line 108, ¶ 54), the safety fault monitor (i.e. circuit of 110, 538, ¶ 89) being configured to selectively assert a fault interrupter signal (i.e. ¶ 111, using controller 110 to trigger a circuit interruption) on the fault interrupt output (i.e. 108, ¶, 54) based at least in part on a first bias voltage (i.e. voltage at 111) and a first power consumption; (i.e. arcing condition, ¶ 111) and 
a power fault monitor (i.e. circuit of 110, 536, ¶ 92) having an input coupled (i.e. electrically coupled) to the second bias node output (i.e. node for Vref), having an input coupled  (i.e. electrically coupled) to the first bias node output (i.e. output to 111), and having an output coupled (i.e. electrically coupled) to the fault interrupt output (i.e. 108, ¶, 54), the power fault monitor (i.e. circuit of 110, 536, ¶ 92) being configured to selectively assert the fault interrupter signal (i.e. ¶ 111, using controller 110 to trigger a circuit interruption) on the fault interrupt output based at least in part on a second bias voltage (i.e. voltage VREF) and a second power consumption (i.e. ¶ 92), in which the second power consumption is less than the first power consumption (i.e. ¶ 92 and 111).
 	Regarding claim 2: (i.e. figures 1-2, 4 and 6) in which the power fault monitor includes a voltage sense circuit (i.e. 116, ¶ 55) configured to compare the first bias voltage and the second bias voltage, and to determine a comparison result (i.e. result at 115), and the power fault monitor is configured to selectively assert the fault interrupter signal based on the comparison result (i.e. ¶ 111, controller 110 trigger the interruption).
 	Regarding claim 3: (i.e. figures 1-2, 4 and 6) in which the fault interrupter signal is asserted by the power fault monitor when the comparison result indicates that a drop rate of the first bias voltage (i.e. voltage at 111) relative to a drop rate of the second bias voltage (i.e. voltage Vref) exceeds a threshold (i.e. ¶ 55 and 69).
 	Regarding claim 4: (i.e. figures 1-2, 4 and 6) in which the fault interrupter signal is asserted by the power fault monitor when the comparison result indicates that the difference between the first and second bias voltages (i.e. voltage of 111 and VREF) is greater than a threshold amount (i.e. ¶ 55, 69).
 	Regarding claims 5 and 12: (i.e. figures 1-2, 4 and 6) in which the power fault monitor includes: a driver circuit (i.e. 506, ¶, 78, 87) coupled to the voltage sense circuit (i.e. 116, 55); and 
 	a switch (i.e. figure 4: 402) coupled to the driver circuit, in which the driver circuit is configured to assert a control signal (i.e. ¶ 111) to the switch based on the comparison result, in which the switch is configured to allow current flow in response to an asserted control signal from the driver circuit, and in which the current flow results in the fault interrupter signal (i.e. figure 4A: interrupt_ctrl).
 	Regarding claim 6: (i.e. figures 1-2, 4 and 6) in which the safety fault monitor is configured to detect ground faults (i.e. ¶ 46).
 	Regarding claim 7: (i.e. figures 1-2, 4 and 6) in which the safety fault monitor is configured to detect arc faults (i.e. ¶ 46).
 	Regarding claim 8: (i.e. figures 1-2, 4 and 6) including an analog-to-digital signal converter (ADC) (i.e. 127, ¶ 59) coupled to the fault interrupt output and configured to convert fault interrupt signals into digital signals for use by a microprocessor (i.e. ¶ 68).
 	Regarding claim 9: in which the safety fault monitor is a ground fault circuit interrupter (GFCI) (i.e. ¶ 46), and the fault interrupter signal is a silicon-controlled rectifier (SCR) signal (i.e. 402, ¶ 109).
 	Regarding claim 10: Ostrovsky discloses an integrated circuit (i.e. figures 1-2, 4 and 6) that comprises: 
 	a feedback input (i.e. input through 124), a reference input (i.e. VREF), a first bias input (i.e. input to 111), a second bias input (i.e. input to 113), and a silicon controlled rectifier output (i.e. figure 2 and 4A: interrupt_ctrl); 
 	a safety fault monitor circuit (i.e. circuit of 110, 538, ¶ 89) coupled (i.e. electrically coupled) to the feedback input (i.e. input through 124), the reference input (i.e. VREF), the first bias input (i.e. input to 111) and the silicon controlled rectifier output (i.e. figure 2 and 4A: interrupt_ctrl); 
 	the safety fault monitor circuit (i.e. circuit of 110, 538, ¶ 89) being configured to selectively assert a fault interrupter signal (i.e. figure 4A: interrupt_ctrl) on the silicon controlled rectifier output (i.e. figure 2 and 4A: interrupt_ctrl); and 
 	a power fault monitor circuit (i.e. circuit of 110, 536, ¶ 92) coupled (i.e. electrically coupled) to the first bias input (i.e. input to 111), the second bias input (i.e. VREF), and the silicon controlled rectifier output (i.e. figure 2 and 4A: interrupt_ctrl), for the safety fault monitor circuit (i.e. circuit of 110, 538, ¶ 89), wherein the power fault monitor circuit is configured to selectively assert the fault interrupter signal (i.e. figure 4A: interrupt_ctrl) on the silicon controlled rectifier output (i.e. figure 2 and 4A: interrupt_ctrl), and wherein the power fault monitor circuit includes: 
 	a voltage sense circuit (i.e. 116, ¶ 55) configured to compare a first voltage on the first bias input (i.e. voltage of 111) and a second voltage on the second bias input (i.e. voltage of VREF), and to determine a comparison result (i.e. result of 115); and a switch (i.e. figure 4A: 402) operated based on the comparison result (i.e. ¶ 111, controller 110 trigger a circuit interruption).
 	Regarding claim 11: (i.e. figures 1-2, 4 and 6) in which the first voltage (Figure 6: voltage at 111) is a first bias voltage input to the safety fault monitor circuit (Figures 5
and 6: 110, 538; ¶ 89), in which the second voltage (voltage at 113) is a second bias voltage input to the power fault monitor circuit (Figures 5 and 6: 110, 536; Paragraph [0092]), and in which a power consumption (¶ 92 “RMS rather than average current’) of the power fault monitor circuit is less than a power consumption of the safety fault monitor circuit ( ¶ 111 “an arcing condition”).
 	Regarding claim 12: in which the power fault monitor circuit (Figures 5 and 6: 110, 536; Paragraph [0092]) includes a driver circuit (Figure 5: 506; ¶ 87) coupled to the voltage sensor circuit (Figure 6: 116; ¶ 55), the driver circuit is configured to assert a control signal (¶ 111: “microcontroller 110 triggers a circuit interruption”; shown in Figures 2 and 4A: “interrupt_ctrl’’) to the switch based on the comparison result, in which the switch (Figure 4A: 402 (“SCR” = “silicon controlled rectifier” are a type of “switch’’) is configured to allow current flow in response to an asserted control signal from the driver circuit, and in which the current flow results in the fault interrupter signal (Figure 4A: interrupt_ctrl).
 	Regarding claim 15: Ostrovsky discloses (i.e. figures 1-2, 4 and 6) an integrated circuit that comprises: 
 	a feedback node (i.e. input through 124) and a reference node (i.e. at VREF) adapted to be coupled (i.e. electrically coupled) to a sense transformer (i.e. 112); 
 	a fault interrupt output (i.e. figure 4A: output provide signal interrupt_ctrl); 
 	a first node (i.e. node at 111) adapted to receive a first voltage (i.e. voltage of 111); a second node (i.e. node at 113) adapted to receive a second voltage (i.e. voltage at 113); 
 	a safety fault monitor circuit (i.e. circuit of 110, 538, ¶ 89) coupled (i.e. electrically coupled) to the feedback node (i.e. input through 124), the reference node (i.e. at VREF), and the first node (i.e. node at 111) and configured to use the first voltage (i.e. voltage of 111) to power switching operations to assert a fault interrupter signal (i.e. figure 4A: interrupt_ctrl) on the fault interrupt output in response to a first trigger (i.e. trigger by the controller), in which the safety fault monitor circuit (i.e. circuit of 110, 538, ¶ 89) has a first power consumption(i.e. an arcing condition) ; and 
 	a power fault monitor circuit (i.e. circuit of 110, 536, ¶ 92) configured to use the second voltage (i.e. voltage at 113) to power switching operations to assert the fault interrupter signal (i.e. figure 4A: interrupt_ctrl) on the fault interrupt output in response to a second trigger (i.e. trigger by the controller), in which the power fault monitor circuit (i.e. circuit of 110, 536, ¶ 92) has a second power consumption (i.e. ¶ 92) that is less than the first power consumption (i.e. arcing condition, ¶ 111).
 	Regarding claim 16: (i.e. figures 1-2, 4 and 6) in which the power fault monitor circuit includes: a voltage sense circuit (Figure 6: 116) configured to perform a comparison of the first voltage (Figure 6: 111) and the second voltage (Figure 6: 113); a transistor- based switch (Figure 4A: 402 (“SCR” = “silicon controlled rectifier” are a type of “switch”); and a driver circuit (Figure 5: 506; Paragraphs [0078] and [0087]), in which the switching operations involve the driver circuit selectively asserting a drive signal (Paragraph [0111]: “microcontroller 110 triggers a circuit interruption”; shown in Figure 2: “interrupt_ctrl”) to a control terminal of the transistor-based switch in response to the comparison indicating that a drop rate of the first voltage relative to a drop rate of the second voltage exceeds a threshold (Paragraphs [0055] and [0069]).
 	Regarding claim 17: (i.e. figures 1-2, 4 and 6) in which the power fault monitor circuit includes: a voltage sense circuit (Figure 6: 116) configured to perform the comparison of the first voltage (Figure 6: 111) and the second voltage (Figure 6: 113); a transistor-based switch (Figure 4A: 402 (“SCR” = “silicon controlled rectifier” are a type of “switch”); and a driver circuit (Figure 5: 506; Paragraphs [0078] and [0087]), in which the switching operations involve the driver circuit selectively asserting a drive signal (Paragraph [0111]: “microcontroller 110 triggers a circuit interruption”; shown in Figure 2: “interrupt_ctrl’’) to the control terminal of the transistor-based switch in response to the comparison indicating that the difference between the first and second voltages is greater than a threshold amount (Paragraphs [0055] and [0069)).
 	Regarding claim 18: (i.e. figures 1-2, 4 and 6) in which the second trigger indicates a power loss condition (Paragraph [0092]: “RMS rather than average current”) for the safety fault monitor circuit, and in which the fault interrupter signal is a silicon-controlled rectifier (SCR) signal (Figure 4A: 402; Paragraph [0109]).

Allowable Subject Matter
9.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838